Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant Amendment and Arguments filed on 10/01/2021. This Action is made FINAL.
Claim(s) 5, 7-8, and 10-12 were canceled.
Claim(s) 1-4, 6, 9, 13 and 14 are pending for examination.

Response to Arguments
Applicant's arguments with respect to rejection of claims 1-4, 6, 9, 13 and 14 under 35 U.S.C. 103 have been considered but are deemed moot in view of the new grounds of rejection necessitated by Applicant's Amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-4, 6, 9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Graney (US 20180265094 A1) in view of Takahiro et al. (Translation of JP 2018154141 A; hereinafter known as Takahiro), Seki (US 20190243368 A1), Joo et al. (US 20170372189 A1; hereinafter known as Joo).

Graney, Takahiro, and Seki were cited in a previous office action

Regarding Claim 1, Graney teaches A vehicle control system comprising: (para [0021] “As shown, the autonomous vehicle 10 generally includes a propulsion system 20, a transmission system 22, a steering system 24, a brake system 26, a sensor system 28, an actuator system 30, at least one data storage device 32, at least one controller 34, and a communication system 36. The propulsion system 20 may, in various embodiments, include an internal combustion engine, an electric machine such as a traction motor, and/or a fuel cell propulsion system. The transmission system 22 is configured to transmit power from the propulsion system 20 to the vehicle wheels 16 and 18 according to selectable speed ratios. According to various embodiments, the transmission system 22 may include a step-ratio automatic transmission, a continuously-variable transmission, or other appropriate transmission.”)
A processor that executes instructions to: (abstract “Systems and method are provided for implementing user preferences for vehicles. In one embodiment, a method for implementing user preferences for vehicles includes receiving preferences of a user with respect to vehicle settings pertaining to a plurality of vehicles; and implementing, via instructions provided by a processor, the user's preferences for the vehicle settings when a user is set to occupy a vehicle of the plurality of vehicles.”)
recognize a surrounding situation of a vehicle; (para [0024] “The sensor system 28 includes one or more sensing devices 40a-40n that sense observable conditions of the exterior environment and/or 
perform driving control on at least one of steering and a speed of the vehicle based on a recognition result; (Fig 1. Para [0021-0027] where an autonomous vehicle is being disclosed in which the sensor system feeds into the controller which controls the driving of the vehicle autonomously)
reproduce the operation state of the predetermined device at a timing when the user gets into the vehicle when performing driving control for moving the vehicle from a location and picking up the user (first the user is identified at the time they enter the vehicle para [0064] “In certain embodiments, the identification of 604 is made when the user enters the vehicle. For example, in certain embodiments, the identification may be made by detecting a key fob, smart phone, or other electronic device (e.g., corresponding to user device 54 of FIG. 2) as the user is approaching the vehicle, or is the user is entering the vehicle, or just after the user has entered the vehicle, and so on.” Preferences are set based on the identification fig. 6 label 604 and 606, where the preferences can be settings from the previous vehicle use para [0048] “In certain embodiments, the fan preferences 512 may comprise one or more fan setting values for a fan of an air conditioning and/or heating system as desired by the user. For example, in certain embodiments, the fan preferences 512 may include a most recent fan setting for the user (e.g. the last time that the user was occupying a vehicle).” This occurs when the vehicle arrives after being dispatched to the users location para [0035] “In accordance with a 

Graney does not teach control an operation of a predetermined device for providing a comfortable environment of the vehicle and limit an operation state of the predetermined device at a timing when a user gets out of the vehicle; the driving controller performs driving control for moving the vehicle from a parking area and picking up the user, and wherein the predetermined device is an aqent device with an artificial intelliqence function, and the processor reproduces the operation state by taking over a voice conversation content with the user and the agent device.

However, Takahiro teaches control an operation of a predetermined device for providing a comfortable environment of the vehicle and limit an operation state of the predetermined device at a timing when a user gets out of the vehicle; (page 2 “An automatic parking assistance apparatus 100 according to the first embodiment shown in FIG. 1 is mounted on a vehicle (not shown) and controls automatic traveling of the host vehicle to execute automatic parking. When the automatic parking assistance device 100 detects the presence or absence of an occupant in the own vehicle by executing an automatic parking assistance process described later, and determines that no occupant is in the own automatic parking assistance device 100 (described later). The amount of power supplied to the air conditioner 310) and the display device (display device 311 described later) is set to zero.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graney to incorporate the teachings of Takahiro to limit the operation state of a device when the user gets out of the vehicle because it saves battery (Takahiro page 4, “In this case, since the amount of power supplied to the air conditioner 310 and the display device 311 during execution of automatic parking is zero, the amount of power supplied to the air conditioner 310 and display device 311 during execution of automatic parking is executed. Compared with a configuration in which the state before the start is continued, the power consumption of the battery 300 during execution of automatic parking assistance can be reduced.”)

Graney in view of Takahiro does not teach the driving controller performs driving control for moving the vehicle from a parking area and picking up the user and wherein the predetermined device is an aqent device with an artificial intelliqence function, and the processor reproduces the operation state by taking over a voice conversation content with the user and the agent device.

However, Seki teaches the driving controller performs driving control for moving the vehicle from a parking area and picking up the user (para [0006] “An aspect of the present invention provides a control device configured to cause a vehicle parked in a parking lot to move to a pick-up area in accordance with a call from a user who is a passenger of the vehicle.”)

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graney in view of Takahiro to incorporate the 

Graney in view of Takahiro and Seki does not teach wherein the predetermined device is an aqent device with an artificial intelliqence function, and the processor reproduces the operation state by taking over a voice conversation content with the user and the agent device.
	
	However Joo teaches wherein the predetermined device is an aqent device with an artificial intelliqence function, and the processor reproduces the operation state by taking over a voice conversation content with the user and the agent device (para [0078] “In step 1204 of flowchart 1200, interaction by the electronic personal assistant with the driver is resumed when the driving situation score satisfies a second condition. In embodiments, situation score 112 or behavior alteration instruction 1012 may be configured to cause electronic personal assistant 106 to resume interactions with the driver, or response 114 may be provided to electronic personal assistant 106 by situation monitor 104 to cause interactions to resume. This may be performed when driving conditions have improved enough to sufficiently reduce concerns about distracting the driver with the interactions.” Where operation of the electronic personal assistant, e.g. agent device, is suspended and then reproduced based on presence of the driver. In this case mental presence, driver focusing on dangerous situation rather than assistant. The agent device has voice conversations the driver where the agent device through the vehicle controller can control vehicle functions para [0001] “An “electronic personal 

	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Graney in view of Takahiro and Seki to incorporate the teachings of Joo to have the predetermined device be an agent device with artificial intelligence function and voice control because resuming operational state of an agent device with voice control increases convenience as the user can reduce wasted time by starting were they left off rather than starting over and repeating steps.

Regarding Claim 2, Graney in view of Takahiro, Seki, and Joo teach The vehicle control system according to claim 1. 
Graney further teaches wherein the processor further executes instructions to: acquire the recognition result indicating that the user gets into the vehicle, (para [0064] “the identification may be made by detecting a key fob, smart phone, or other electronic device (e.g., corresponding to user device 54 of FIG. 2) as the user is approaching the vehicle, or is the user is entering the vehicle, or just after the user has entered the vehicle, and so on. In certain other embodiments, the identification may be made as the user enters information while inside the vehicle, for example on a touch screen or other input device inside the vehicle.” hardware is being used to detect the user entering the vehicle, and the vehicle controller is used to acquire the detection to identify the user, Para [0027] “Although only one controller 34 is shown in FIG. 1, embodiments of the autonomous vehicle 10 may include any number of controllers 34 that communicate over any suitable communication medium or a combination of communication mediums and that cooperate to process the sensor signals, perform logic, calculations, methods, and/or algorithms, and generate control signals to automatically control features of the autonomous vehicle 10. In one embodiment, as discussed in detail below, controller 34 is configured for use in implementing user preferences for operating one or more systems (e.g. a climate control system and/or an entertainment system) of the vehicle 10. In one embodiment, controller 34 is configured to identify a user of the vehicle 10 along with user preferences for the particular user for use in a plurality of vehicles”) wherein, when the processor has acquired the recognition result indicating that the user gets into the vehicle, the processor determines that the processor performs a process of moving the vehicle from a location and picking up the user and instructs the environment controller to reproduce the operation state of the  predetermined device at the timing when the user gets into the vehicle. (first the user is identified at the time they enter the vehicle para [0064] “In certain embodiments, the identification of 604 is made when the user enters the vehicle. For example, in 

Seki teaches the driving controller performs driving control for moving the vehicle from a parking area and picking up the user as discussed in claim 1 rejection.

Joo teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding Claim 3, Graney in view of Takahiro, Seki, and Joo teach The vehicle control system according to claim 1. 
Graney further teaches wherein the processor reproduces the operation state of the  predetermined device used by the user while the user was in the vehicle. (para [0047] “the temperature preferences 511 may comprise one or more temperature values for an air conditioning and/or heating system as desired by the user. For example, in certain embodiments, the temperature preferences 511 may include a most recent temperature setting for the user (e.g. the last time that the user was occupying a vehicle).”)
Joo teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding Claim 4, Graney in view of Takahiro, Seki, and Joo teach The vehicle control system according to claim 3. 
Graney further teaches wherein the processor does not reproduce the operation state of the  predetermined device which was not used by the user while the user was in the vehicle or whose use was stopped while the user was in the vehicle. (para [0050] “yhe power preferences 514 may comprise a user's history or preferences with respect to a power button for the climate control system (e.g. as to whether or not the climate control system is turned on). For example, in certain embodiments, the power preferences 514 may include a most recent power setting for the climate control system (e.g. the last time that the user was occupying a vehicle).”)
Joo teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding Claim 6, Graney in view of Takahiro, Seki, and Joo teach The vehicle control system according to claim 4. 
Graney further teaches wherein the processor adjusts an operation start timing of the  predetermined device so that the operation state of the  predetermined device is reproduced at a timing when the processor recognizes that the user gets into the vehicle. (Fig 6, label 604, 616 para [0064] “In certain embodiments, the identification of 604 is made when the user enters the vehicle. For example, in certain embodiments, the identification may be made by detecting a key fob, smart phone, or other electronic device (e.g., corresponding to user device 54 of FIG. 2) as the user is approaching the vehicle, or is the user is entering the vehicle, or just after the user has entered the vehicle, and so on.” where the user is detected getting into the vehicle and then settings to the predetermined device(s) are subsequently implemented, para [0075] “The settings are implemented at 616” para [0073] “In various embodiments, the settings of 614 serve as an initial, or starting point, for control of the applicable vehicle system(s). For example, in certain embodiments, with respect to a climate control system, the settings of 614 may comprise initial settings of temperature, fan, recirculation, power, seat warmer, or other climate settings”)
Joo teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding Claim 9, Graney in view of Takahiro, Seki, and Joo teach The vehicle control system according to claim 1. 
Graney further teaches wherein the processor is able to acquire information for identifying a user and does not reproduce the operation state of the  predetermined device when a first user to be picked up for which the information has been acquired is different from a second user getting out of the vehicle at a timing when the operation state of the  predetermined has been limited. user preferences for the particular user for use in a plurality of vehicles, and for implementing the user's preferences when the user is operating the vehicle 10.” Where identifying a particular user in the context of the disclosure means different preferences are being used for different users. Where different users would mean a first and second user (two users) is inherent. )
Joo teaches the predetermined device being an agent device as discussed in the claim 1 rejection.

Regarding claim 13, it recites a method having limitations similar to those of claim 1 and therefore is rejected on the same basis.

Regarding claim 14, it recites A computer-readable non-transitory storage medium having limitations similar to those of claim 1 and therefore is rejected on the same basis.
Additionally Graney teaches A computer-readable non-transitory storage medium storing a program for causing a vehicle control device to perform operations, the operations comprising: (para [0026] “The controller 34 includes at least one processor 44 and a computer-readable storage device or media 46. The processor 44 may be any custom-made or commercially available processor, a central processing unit (CPU), a graphics processing unit (GPU), an auxiliary processor among several processors associated with the controller 34, a semiconductor-based microprocessor (in the form of a microchip or chip set), any combination thereof, or generally any device for executing instructions.”)

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296.  The examiner can normally be reached on Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668